DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 10/06/2021.


	Claim 1-4 and 8-13 have been amended; support for claim 1-4 is found in [0044], support for claim 8 is found in [0044], and support for claim 10 is found in [0022] of the instant application.
	Claim 11-12 amended to provide minor editorial changes.
	Claim 13 amended support found in [0017] of the instant application.
	Claim 9 amended to overcome relative term.
	Claims 5-7 are cancelled without prejudice or disclaimer.
	Claims 1-4 and 8-13 are currently pending.

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1- 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
Yun et al.(US 20160380302 A 1 ).	

	As to claim 1, Yun discloses a pouch-type secondary battery, comprising: an electrode assembly; and a pouch member in which the electrode assembly is accommodated [Abstract], 
	The pouch member having a sealing portion formed on side surfaces of the pouch member (The curved secondary battery 100 may be curved such that the sealing portions 124 of opposite side surfaces of the curved secondary battery 100 [0048] Fig. 2F).

    PNG
    media_image1.png
    393
    718
    media_image1.png
    Greyscale

(Yun Fig. 2F)
	The sealing portion (124) comprises: a horizontal protrusion configured to extend from an inner portion of a first side surface (121) of an accommodation case of the pouch member in which the electrode assembly is accommodated (Fig. 2G); and an inclined protrusion (Fig. 2G) configured to be connected to both ends of the horizontal 

    PNG
    media_image2.png
    933
    1102
    media_image2.png
    Greyscale

(Yun Fig. 2G annotated for illustration)

	As to claim 2, the rejection of claim 1 is incorporated, Yun discloses the sealing portion (124) includes: the horizontal protrusion configured extend horizontally in a length direction of the first side surface of the accommodation case; and an-the inclined protrusion configured to extend in a diagonal direction inclined with respect to a direction perpendicular to the second side surface (Fig. 2G).

    PNG
    media_image3.png
    1048
    1192
    media_image3.png
    Greyscale

(Yun Fig. 2G modified and annotated for illustration)

As to claim 3, the rejection of claim 1 is incorporated, Yun discloses the sealing portion is formed around the accommodation case of the pouch member (the sealing portions 124 may be pressed to seal the pouch 120 [0036], Fig. 2F above).

As to claim 4, the rejection of claim 2 is incorporated, Yun discloses the horizontal protrusion (Fig. 2G) is configured to be adhered to a lead tab of the electrode 

    PNG
    media_image4.png
    437
    424
    media_image4.png
    Greyscale

(Yun Fig. 2B)

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et
al.(US 20160380302 A 1) as applied to claim 2 above, and further in view of Lee et al. (US 2018/0138565 A 1 ).

	As to claim 8, Yun discloses a pouch-type secondary battery includes: an electrode assembly; and a pouch member in which the electrode assembly is accommodated [Abstract], 
	the pouch member having a sealing portion formed on side surfaces of the pouch member  (The curved secondary battery 100 may be curved such that the sealing portions 124 of opposite side surfaces of the curved secondary battery 100 [0048] Fig. 2F),
	wherein the sealing portion comprises: a horizontal protrusion configured to extend from an inner portion of a first side surface (121) of an accommodation case of the pouch member in which the electrode assembly is accommodated (Fig. 2G); and an inclined protrusion (Fig. 2G) configured to be connected to both ends of the horizontal protrusion and to extend from an edge of a second side surface (122) of the accommodation case adjacent to the first side surface.

    PNG
    media_image2.png
    933
    1102
    media_image2.png
    Greyscale

(Yun Fig. 2G annotated for illustration)
 however, is silent on a battery module comprising plurality of pouch-type secondary batteries and a housing accommodating the plurality pouch-type secondary battery.
	Lee discloses a battery and further teaches a battery module (Battery module including: a cell assembly including a plurality of secondary cells [0010]) and a housing in which the plurality of pouch-type secondary batteries [0049] is-are accommodated (Where the battery module includes the housing structure, the battery module of the present disclosure may include a cell assembly 100, a cooling plate 200, 
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

	As to claim 9, the rejection of claim 8 is incorporated, Yun discloses the inclined protrusion is configured to be adhered (stick or cling) to the accommodation case (in the folding, the sealing portions 124 positioned on opposite side surfaces of the pouch 120, from which the first and second electrode tabs 114 and 115 do not protrude, may be curved to come into close contact with the accommodating groove 123 [0039, Fig. 2C]). As shown in Figure 2F the inclined protrusion is formed onto the lower pouch layer 121 of the accommodation case (Fig. 2B).

    PNG
    media_image5.png
    639
    1488
    media_image5.png
    Greyscale

(Yun Fig. 2F annotated for illustration)
	As to claim 10, the rejection of claim 8 is incorporated; modified Yun discloses a battery module but is silent on frame. 
	Lee further teaches a housing with a frame (cooling plate 200, front cover 300, rear cover 400, left side cover 500 and right side cover 600 [0048, 0125] with an open upper surface (Fig. 2) and a cover (plate 700) configured to cover the open upper surface of the frame (Fig. 2). 
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

    PNG
    media_image6.png
    532
    595
    media_image6.png
    Greyscale

(Lee Fig. 2)
	As to claim 11, the rejection of claim 10 is incorporated; modified Yun discloses a battery. 
	Lee further teaches the upper plate 700 (cover Fig. 7) may be moved downward toward the cell assembly 100 and placed on the upper portion of the cell assembly 100 [0090]. Thereby pressing the inclined protrusion causing the inclined protrusion to remain folded. The upper plate 700 may be welded to left side cover 500 and right side cover 600 [0090]. Thereby being coupled to the frame. 
	The present disclosure relates to a battery module having stable strength and 
rigidity, high sealability and assembleability, and improved productivity [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective
Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

    PNG
    media_image7.png
    607
    463
    media_image7.png
    Greyscale

(Lee Fig. 7)
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

claim 12, the rejection of claim 10 is incorporated; modified Yun discloses a battery. 
	Lee further teaches the housing (case of the battery module [0096]) comprises: a lower cooling portion disposed on a lower surface of the frame and configured to transfer heat generated in the pouch-type secondary battery [0055] and to cool the pouch-type secondary battery (The cooling plate 200 may be placed below the cell assembly 100 
[0054] Fig. 2);
	and an upper cooling portion disposed on an upper surface of the cover and configured to receive heat generated in the pouch-type secondary battery and to cool the pouch-type secondary battery (The upper plate 700 may have a concave-convex structure on a lower surface thereof. That is, like the concave and convex portions formed on the upper portion of the cooling plate 200, concave and convex portions may be formed on a lower portion of the upper plate 700 as shown in FIG. 3, and since plate 700 may be placed on the upper portion of the cell assembly 100 [0090] as shown in Fig. 3. Where direct contact would provide thermal heat transfer or cooling [ Chemical Engineering and Research and Design, Vol. 85, Issue 3, 2007, Pg. 320-328]. 
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

    PNG
    media_image8.png
    442
    529
    media_image8.png
    Greyscale

(Lee Fig. 3)

	As to claim 13, modified Yun discloses a pouch member, having a sealing portion, the sealing portion including a horizontal protrusion extending vertically from a central portion of at least one of side surfaces of the pouch member (124 Fig. 2G below) 
and an inclined protrusion connected to an end of the horizontal protrusion and extending slantingly from a corner of the other side surface of the pouch member adjacent to the at least one of the side surfaces (122 Fig. 2G below).

    PNG
    media_image9.png
    649
    909
    media_image9.png
    Greyscale

(Yun Fig. 2G Annotated for illustration)
	Yun discloses a battery but is silent on housing.
	Lee discloses a battery and further teaches battery module comprising: a housing (case of the battery module [0096]) including a cover (plate 700) and lower (cooling plate 200) and upper cooling portions (plate 700) positioned on the cover [0096]); a plurality of pouch-type secondary batteries positioned inside the housing 
(the secondary cells 110 may be pouch-type secondary cells [0049]), wherein each pouch-type secondary battery includes an electrode assembly positioned inside a pouch member, (the pouch-type secondary cells 110 may include an electrode assembly 
and wherein the cover is configured to the inclined protrusion of each pouch- type secondary battery such that the inclined protrusion is folded the upper plate 700 (cover Fig. 7) may be moved downward toward the cell assembly 100 and placed on the upper portion of the cell assembly 100 [0090]. Thereby pressing the inclined protrusion causing the inclined protrusion to remain folded.

Response to Arguments
6. 	Applicant's arguments file 10/06/2021 have been fully considered but they are not persuasive. 
7. 	Applicant argues the sealing portion (121) of the present application is configured to extend from various parts of the side surfaces of the accommodating case (122). It is noted that the features upon which applicant relied to make an argument are not recited in the claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
8. 	Applicant argues Yun fails to teach all the features of claim 1. The office disagrees as Yun, as evidenced by figs. 2B and 2G, meets the broadest reasonable interpretation of the claim because the breadth of the recitation “the sealing portion comprises a horizontal protrusion configured to extend from an inner portion of a first side surface of an accommodation case of the pouch member in which the electrode is accommodated; and an including protrusion configured to be connected to both ends of the horizontal protrusion and to extend from an edge of a second side surface of the accommodation case adjacent to the first side surface” is met as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728